Citation Nr: 1517217	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability to include as secondary to the service connected chronic lumbar sprain.

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus.  

5.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fascitis/heel spur syndrome and contracted digit.  

6.  Entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2014, the appellant testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) on the issues of entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus, entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fascitis/heel spur syndrome and contracted digit and entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain.  A transcript of that hearing is of file.  In his January 2014 VA Form 9 Substantive Appeal, however, the Veteran indicated that he did not wish to appear for a hearing for the issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss and a bilateral knee disability to include as secondary to the service connected chronic lumbar sprain.

Although the Veteran filed a claim for depression, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that it has reviewed this claim using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus and the proper ratings assigned for foot and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was last denied in a March 2008 rating decision.  The evidence added to the record with regard to hearing loss since the March 2008 decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.

2.  Service connection for a bilateral knee disability was last denied in a March 2008 rating decision.  The evidence added to the record with regard to the knees since the March 2008 decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

3.  A bilateral hearing loss disability is not shown by the record.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a bilateral hearing disability loss is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  The March 2008 rating decision denying service connection for a bilateral knee disability is final.  New and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.

3.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, May 2008 and September 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

Having reopened the claim for service connection for a bilateral hearing loss disability, the Board finds that the Veteran has been given proper due process notice to allow for consideration of the claim on the merits.  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this case, the Veteran was afforded such notice in September 2009.  Also, in the August 2010 rating decision, the RO considered the claim for service connection for a bilateral hearing loss disability on the merits.  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this claim on the merits.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.  After reviewing all of the evidence of record available at the time of the March 2008 rating decision and in light of the evidence received since that decision to include the July 2010 VA examiner's opinion that the Veteran's hearing difficulties are most likely the result of his reported military acoustic trauma, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a bilateral hearing loss disability.  Accordingly, the claim is reopened.

The Veteran also appeals the denial to reopen the claim for entitlement to service connection for a bilateral knee disability.  In a November 1995 rating decision, service connection for a bilateral knee disability was denied.  The RO found that the evidence did not establish a nexus between the Veteran's service and his bilateral knee disability.  The Veteran did not appeal that decision and it became final.  

In a March 2008 rating decision, the Veteran's request to reopen the claim for service connection for a bilateral knee disability was again denied.  It was found that the evidence continued to show the condition was not related to the already service connected chronic lumbar sprain and that there is still no evidence that the right and/or left knee condition was incurred in or caused by service or within any applicable presumptive period.  The Veteran did not appeal that decision and it became final.   

At the time of the last final denial, the record contained service treatment records and the Veteran's claim for compensation.  The record also contained the Veteran's complaints of knee pain and his assertions that his knee problems are related to his service connected lumbar spine disability.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral knee disability has not been received.  The Veteran's claim for service connection was denied because it was found that there was nexus between the Veteran's bilateral knee disability and his service and/or his service connected lumbar spine disability.  Although the Veteran has re-submitted evidence asserting knee pain, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has a bilateral knee disability that is related to service or his service connected lumbar spine disability.   Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a bilateral knee disability.   

Stated differently, service connection for a bilateral knee disability was denied in the past because the evidence failed to show a nexus between the Veteran's bilateral knee disability and service and/or his service connected lumbar spine disability.  No material facts have changed.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After review of the evidence, the Board finds against service connection for a bilateral hearing loss disability.  To that end, in this case, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1131.  The statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. § 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing of a bilateral hearing loss disability at the time of filing or anytime during this appeal.  In this regard, the evidence is devoid of a showing of auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  While the Veteran complains of loss of hearing, the July 1995 VA examination disclosed essentially normal hearing and speech recognition scores of 100 percent for both ears.  The July 2010 VA examination also disclosed essentially normal hearing and speech recognition scores of 98 percent for the right ear and 96 percent for the left ear.  

The Board acknowledges the July 2010 VA examiner's finding that the Veteran's hearing difficulties are most likely the result of his reported military acoustic trauma.  The Board also acknowledges the Veteran's assertion that he was exposed to acoustic trauma during service.  The Board does not dispute his report of difficulty hearing.  Implicit in the claim is the Veteran's belief that he has a hearing loss disability.  The Board notes, however, that a bilateral hearing loss disability as defined by VA regulations has not been shown by the service treatment records, VA medical records and examinations, and/or private medical records.  The existence of a hearing loss disability is determined by very specific testing.  The VA examinations disclose hearing acuity that does not reach the level of disability.  

Accordingly, service connection for a bilateral hearing loss disability is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

The application to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is granted.  The appeal is allowed to this extent.

The application to reopen the claim of entitlement to service connection for a bilateral knee disability is denied.  

Service connection for a bilateral hearing loss disability is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus.  He claims that his mental health issues started when he was kicked out of the Marines.  According to the Veteran, he was trained to fight and kill but did not go to war.  He claims, however, that he still dreams about it.  He also indicates that his depression is secondary to pain caused by his service connected lumbar spine and foot disabilities. 

The Veteran was afforded a VA examination in August 2011.  Although the outpatient treatment records show a diagnosis of major depressive disorder, the examiner only diagnosed bipolar disorder not otherwise specified and cocaine and alcohol dependence in remission at that time.  The VA examiner opined that it is less likely as not that the Veteran's bipolar disorder or cocaine and alcohol dependence in remission is related to his service connected conditions.  The Board notes, however, that the Veteran has been diagnosed with other psychiatric disabilities to include depression and a March 2007 Axis I diagnosis of PTSD is shown by the record.  While the VA examiner noted the diagnoses of PTSD and depression when reciting the Veteran's medical history, an etiology opinion was not rendered on these diagnoses.  The Veteran essentially contends that his depression is related to the pain from his service connected foot and back disabilities.  In light of the diagnoses of record, the Board finds that further development is needed.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

As to the low back and foot disorders, it has essentially been contended that the symptoms related to these disorders are worse.  Evidence since the last statement of the case reveals that the Veteran has had spinal injections for relieve of pain, with various degrees of success.  Further, in addition to the service connected foot pathology, he now has symptoms related to radiculopathy into the lower extremities.  It is not clear whether this involves the feet.  Current findings are in order in view of these findings.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders to include depression.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His electronic claims folder to include records from Virtual VA and VBMS must be made available to the examiner prior to review.  A notation to the effect that this record review took place should be included in the examiner's report.  For every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability:  (a) had its onset in or is otherwise related to his military service; (b) was caused by his service-connected lumbar spine and/or foot disability; or, (c) was aggravated by (permanently made worse) his service-connected lumbar spine and/or foot disability.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2. Schedule the Veteran for a comprehensive examination of his feet and low back.  All indicated tests should be accomplished and all findings reported in detail.  The electronic records must be available for review.  All limitations and functional findings should be set forth.  If the radiculopathy affects the feet, symptoms between service connected disorders should be set out to the extent possible.  

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  Consideration as to the feet should include whether separate ratings are warranted as to each foot.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


